   Mark Punzalan (CA Bar No. 247599)
 1 Email: mark@chanpunzalan.com
 2 Heidi Kim (CA Bar No. 247699)
   Email: heidi@chanpunzalan.com
 3 CHAN PUNZALAN LLP
   2000 Alameda de las Pulgas, Suite 154
 4 San Mateo, CA 94403
   Telephone: 650.362.4150
 5 Fax: 650.362.4151
 6 Counsel for Defendants
   JadooTV, Inc. and Sajid Sohail
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
     DISH NETWORK L.L.C.,                      Case No. 2:18-cv-09768-FMO-KS
12
                  Plaintiff,                   DECLARATION OF SAJID SOHAIL IN
13        vs.                                  SUPPORT OF HIS SUPPLEMENTAL
                                               BRIEF IN OPPOSITION TO DISH
14 JADOOTV, INC., SAJID SOHAIL,                NETWORK L.L.C.’S MOTION TO
15 HASEEB SHAH, EAST WEST AUDIO                COMPEL SAJID SOHAIL’S
   VIDEO, INC., and PUNIT BHATT,               PRODUCTION OF DOCUMENTS
16
                Defendants.
17                                             Honorable Karen L. Stevenson

18
19
20
21
22
23
24
25
26
27

28
      DECLARATION OF SAJID SOHAIL IN SUPPORT OF SUPPLEMENTAL BRIEF IN OPPOSITION TO DISH
         NETWORK L.L.C.’S MOTION TO COMPEL SAJID SOHAIL’S PRODUCTION OF DOCUMENTS
                                  Case No. 2:18-cv-09768-FMO-KS
 1         I, Sajid Sohail, declare the following:
 2         1.      I am one of the named defendants in the above-entitled action. This declaration is
 3 based on my own personal knowledge. If called to testify, I could and would do so competently
 4 as to the matters set forth herein. I make this declaration in support of my Supplemental Brief in
 5 Opposition to DISH Network, LLC’s Motion to Compel Sajid Sohail’s Production of
 6 Documents.
 7         2.      I am the founder, CEO, and President of Defendant JadooTV, Inc. (“JadooTV”).
 8         3.      I have an agreement with JadooTV in which JadooTV agrees to indemnify me

 9 from any legal proceedings. Attached hereto as Exhibit A is a true and correct copy of the
10 Indemnification Agreement between me and JadooTV.
11         4.      JadooTV has other officers and employees; however, as I am the CEO and
12 President, I play a key role in the bankruptcy reorganization efforts. I anticipate that that role will
13 take up most of my time with respect to JadooTV.
14         5.      Cloudstream Media, Inc. is the sole owner of JadooTV.
15         6.      I own 81.55% of the common stock of Cloudstream Media, which accounts for
16 51.72% of the total equity of Cloudstream Media. Attached hereto as Exhibit B is a true and
17 correct copy of a Corporate Ownership Statement filed by JadooTV in the United States
18 Bankruptcy Court of the Northern District of California, Case No. 19-41283 (“Bankruptcy
19 Action”).
20         7.      I reviewed the document requests propounded to me by Plaintiff. The documents
21 requested relate to areas such as engineering, finances, suppliers, and content, all of which are
22 headquartered in Pakistan. I do not have access, either physically or electronically, to the
23 majority, if not all, of the documents, either here in the United States or in Pakistan. I do not
24 have the login or password information for databases in Pakistan.
25         8.      If there are any responsive documents that are accessible in the United States by
26 Jadoo employees, they are accessible only by the employees that handle that area. For instance,
27 financial documents can be only accessed by JadooTV’s CFO. I do not have access to them.

28
                                                       1
      DECLARATION OF SAJID SOHAIL IN SUPPORT OF SUPPLEMENTAL BRIEF IN OPPOSITION TO DISH
         NETWORK L.L.C.’S MOTION TO COMPEL SAJID SOHAIL’S PRODUCTION OF DOCUMENTS
                                  Case No. 2:18-cv-09768-FMO-KS
 1           9.     The majority of JadooTV’s operations exist in Pakistan, not the United States.
 2 There are only six JadooTV employees remaining in the United States; the remaining 70
 3 employees are in Pakistan and split between two entities that are separate from JadooTV.
 4           10.    Attached hereto as Exhibit C is a true and correct copy of the Declaration of
 5 Sajid Sohail in Support of First Day motions and Related Relief, filed in JadooTV’s Bankruptcy
 6 Action.
 7
 8           I declare under penalty of perjury under the laws of the United States of America and the

 9 State of California that the foregoing is true and correct.
10           Executed this 9th day of July, 2019, at Pleasanton, California.
11
                                                       /s/ Sajid Sohail
12                                                     Sajid Sohail
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                       2
     DECLARATION OF SAJID SOHAIL IN SUPPORT OF SUPPLEMENTAL BRIEF IN OPPOSITION TO DISH
        NETWORK L.L.C.’S MOTION TO COMPEL SAJID SOHAIL’S PRODUCTION OF DOCUMENTS
                                 Case No. 2:18-cv-09768-FMO-KS
